DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 9, lines 14-20, filed 11 November 2020, with respect to the objection to claims 6-16 have been fully considered and are persuasive.  The objection to claims 6-16 has been withdrawn in view of the claim renumbering. 

4.	Applicant’s arguments, see page 9, lines 21-28, filed 11 November 2020, with respect to the 35 USC 112(b) rejection of claims 10, 15 and 16 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 10, 15 and 16 has been withdrawn in view of the amendments to the claims. 

5.	Applicant’s arguments, see page 10, line 1 to page 11, line 27, filed 11 November 2020, with respect to the 35 USC 102 and 103 rejections of claims 1 and 7 based on the Carta et al. 1 publication have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1 and 7 

6.	Applicant’s arguments, see page 13, line 18 to page 14, line 7, filed 11 November 2020, with respect to the rejection of claim 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of WO ‘559.

7.	Applicant’s arguments, see page 14, line 8, filed 11 November 2020, with respect to the rejection of claims 7-10 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of International Patent Application Publication WO 2015/015299 A1.

8.	Applicant's arguments filed 11 November 2020 with regard to the rejection of claims 1, 4-6, 12, 13, 15 and 16 based on the combination of the Cho et al. publication and WO ‘559 have been fully considered but they are not persuasive.
	Applicants’ argue that the references fail to teach R1 and R2 being a methyl group, a halogen or a nitrile group and that the WO ‘559 teaching is limited to C3-C5 alkyl groups. However, the Examiner does not agree. In particular, WO ‘599 teaches that the substituents can be substituted or unsubstituted alkyl groups at page 6, line 19 to page 7, line 15. That Examiner notes that one of ordinary skill in the art would at once envisage methyl groups from the teaching of unsubstituted alkyl groups since methyl is the simplest and most basic of such substituents. See MPEP 2131.02(III). While C3-C5 alkyl groups may be preferred, the disclosure is not limited to such preferred embodiments. Nonpreferred and alternative embodiments constitute prior art. See MPEP 2123. 
. 

Claim Rejections - 35 USC § 103

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

10.	Claims 1, 4-6, 12, 13, 15 (as it depends from claim 13) and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “High Performance Polyimide with High Internal Free Volume Elements” (hereinafter “the Cho et al. publication”) in view of International Patent Application Publication WO 2014/207559 A1.

	With regard to claims 1 and 4-6, the Cho et al. publication discloses a composition comprising a monomer (2,6-diaminotriptycene) having the recited structure wherein Ar is a phenyl ring and R1 and R2 are hydrogen and a polyimide polymer having the recited structure formed from the recited monomer wherein X corresponds to 6FDA at the abstract, Fig. 1 at the top of page 580 and page 581, first column, first and second paragraphs.
	With regard to claims 12 and 13, the Cho et al. publication also discloses a membrane comprising the polyimide polymer and a gas separation system comprising the polymer membrane, wherein the membrane is used to separate gas pairs including oxygen/nitrogen, hydrogen/nitrogen, carbon dioxide/methane and carbon dioxide/nitrogen at the abstract and Fig. 4 at the bottom of page 585.
	The Cho et al. publication does not disclose R1 or R2 being one of the recited moieties.

	It would have been obvious to one of ordinary skill in the art to incorporate the unsubstituted alkyl groups (such as methyl) at the R1 and R2 locations on the triptycene moiety of WO ‘559 into the polyimide polymer of the Cho et al. publication in that such are known suitable substituents at the R1 and R2 locations on triptycene moieties in polyimide polymers for gas separations, as suggested by WO ‘559 at page 6, line 19 to page 7, line 15. See MPEP 2144.07. Furthermore, one ordinarily skilled in the art would recognize that the alkyl groups of WO ‘559 could be incorporated into the polymer of the Cho et al. publication to adjust free volume. The Examiner additionally notes the Applicants have not demonstrated any unexpected or unobvious results attributable to the recited moieties for R1 and R2.
	
	With regard to claims 15 (as it depends from claim 13) and 16, the Cho et al. publication as modified by WO ‘559 also discloses a method of separating a mixture comprising introducing a fluid mixture to the membrane of claim 4 and separating a first component from a second component of the fluid mixture by selective permeation, wherein the fluid mixture includes oxygen/nitrogen, hydrogen/nitrogen, carbon dioxide/methane or carbon dioxide/nitrogen. See the Cho et al. publication at the abstract and Fig. 4 at the bottom of page 585.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “High Performance Polyimide with High Internal Free Volume Elements” (hereinafter “the Cho et al. publication”) in view of International Patent Application Publication WO 2014/207559 A1 and the publication “A facile synthesis of novel triptycene-containing A-B monomer: precursor to polymers of intrinsic microporosity” (hereinafter “the Ghanem publication”).
The Cho et al. publication discloses a method of making a monomer comprising nitration (with nitric acid) of triptycene to form 2,6-Dinitrotriptycene followed by reaction with hydrazine monohydrate to convert the nitro groups into amino groups at page 581, first column, first and second paragraphs.
	The Cho et al. publication does not disclose synthesizing the triptycene or the triptycene having the recited substituents at R1 and R2.
WO ‘559 discloses gas separation membranes formed from triptycene-based polyimide polymers wherein the triptycene moiety is substituted at the R1 and R2 locations with substituted or unsubstituted alkyl groups at the abstract and page 6, line 19 to page 7, line 15. The Examiner notes that one of ordinary skill in the art would at once envisage methyl groups from the teaching of unsubstituted alkyl groups since methyl is the simplest and most basic of such substituents. See MPEP 2131.02(III).
	It would have been obvious to one of ordinary skill in the art to incorporate the unsubstituted alkyl groups (such as methyl) at the R1 and R2 locations on the triptycene moiety of WO ‘559 into the polyimide polymer of the Cho et al. publication in that such are known suitable substituents at the R1 and R2 locations on triptycene moieties in polyimide polymers for gas separations, as suggested by WO ‘559 at page 6, line 19 to page 7, line 15. See MPEP 2144.07. Furthermore, one ordinarily skilled in the art would recognize that the alkyl groups of WO ‘559 could be incorporated into the polymer of the Cho et al. publication to adjust free volume. The Examiner additionally notes the Applicants have not demonstrated any unexpected or unobvious results attributable to the recited moieties for R1 and R2.
	The Ghanem publication discloses synthesizing triptycene from an anthracene by reaction with 2-carboxy-benzendizonium chloride in propylene oxide and dichloroethane reflux at Scheme 2 at page 97, first column.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the triptycene synthesis step of the Ghanem et al. publication into the method of Cho et al. and WO ‘559 to allow the triptycene to be synthesized to avoid having to purchase or obtain triptycene for the synthesis.
.

12.	Claims 7-10, 15 (as it depends from claim 10) and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Triptycene Induced Enhancement of Membrane Gas Selectivity for Microporous Tröger’s Base Polymers” (hereinafter “the Carta et al. 2 publication”) in view of International Patent Application Publication WO 2015/015299 A1.

	With regard to claims 7 and 8, the Carta et al. 2 publication discloses a polymer composition having the recited formula wherein Ar is a phenyl ring and R1 and R2 are hydrogen at the abstract and Fig. 1 c) at page 3527, top of first column.
With regard to claims 9 and 10, the Carta et al. 2 publication also discloses a membrane comprising the polymer and a gas separation system comprising the polymer membrane, wherein the membrane is used to separate gas pairs including oxygen/nitrogen, hydrogen/nitrogen, carbon dioxide/methane and carbon dioxide/nitrogen at the abstract and Fig. 2 at the top of page 3528.
	The Carta et al. 2 publication does not disclose R1 or R2 being one of the recited moieties or the value of n.
	WO ‘299 discloses gas separation membranes formed from triptycene-based polymer wherein the triptycene moiety is substituted at the R1 and R2 locations with a halogen such as bromine or chlorine at the abstract and 2, line 14 to page 3, line 29 and page 8, lines 11-12.
It would have been obvious to one of ordinary skill in the art to incorporate the halogen groups at the R1 and R2 locations on the triptycene moiety of WO ‘299 into the polymer of the Carta et al. 2 publication in that such are known suitable substituents at the R1 and R2 locations on triptycene moieties in polymers for gas separations, as suggested by WO ‘559 at the abstract. See MPEP 2144.07. Furthermore, one ordinarily skilled in the art would recognize that the halogen groups of WO ‘559 could 
Furthermore, one having ordinary skill in the art would have recognized that any suitable value of n could be selected as matter of routine optimization depending on the desired molecular weight of polymer. This is especially true in view of the broad range of n recited in the claim. Furthermore, the Examiner notes that Applicants have not demonstrated any unexpected or unobvious results attributable to the value of n lying within the instantly claimed range.

With regard to claims 15 (as it depends from claim 10) and 16, the Carta et al. 2 publication as modified by WO ‘559 also discloses a method of separating a mixture comprising introducing a fluid mixture to the membrane formed from the polymers of claims 7 and 8 and separating a first component from a second component of the fluid mixture by selective permeation, wherein the fluid mixture includes oxygen/nitrogen, hydrogen/nitrogen, carbon dioxide/methane or carbon dioxide/nitrogen. See the Carta et al. 2 publication at the abstract and Fig. 2 at the top of page 3528.

Conclusion

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 15, 2021